Citation Nr: 0914518	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for right knee arthritis with degenerative change 
associated with instability of the collateral ligament of the 
right knee.

2.  Entitlement to a disability rating greater than 10 
percent for collateral ligament instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In September 2006, the Veteran had testified at a Travel 
Board hearing before a Veterans Law Judge that is no longer 
employed by the Board.  In April 2008, the Veteran was 
notified of this and asked if he wished to appear at another 
hearing, pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2008).  
The Veteran did not respond to this letter and, accordingly, 
no further action concerning a Board hearing need be taken.

The Board first considered this appeal in June 2007 and 
remanded the claim for additional development.  Having 
carefully reviewed the record, the Board finds that not all 
of the remand directives have been completed.  Because the 
law requires that the Board must ensure that the RO complies 
with its directives, the Board regretfully finds that it must 
again REMAND the claims to ensure compliance with applicable 
law.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding 
that compliance by the Board or the RO with remand directives 
is neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2007 remand, the Board directed that the Veteran 
undergo a medical examination by a qualified physician, who 
was to respond to specific inquiries concerning the Veteran's 
bilateral knee disability.  Those inquiries were based upon 
the specific provisions of the law concerning the rating of 
limitation of motion and recurrent subluxation or lateral 
instability of the knee.

Although the Veteran underwent an examination in October 
2007, scrutiny of this VA examination reveals that the 
examiner did not properly respond to all of the Board's 
inquires.  The Board is therefore required by law to remand 
the claim for specific compliance by the RO.  Stegall, 11 
Vet. App. at 271.  Specifically, the examiner did not provide 
any findings concerning the limitation of extension, in 
degrees, of either knee.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).

Additionally, the October 2007 examiner clearly noted there 
was painful motion and indicated the Veteran had additional 
limitation of motion following repetitive use.  However, the 
examiner failed to express the extent of the additional 
limitation of motion in degrees or explain why such a finding 
was not possible.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As such, the medical evidence of record is insufficient for 
the Board to render a decision and further investigation by 
medical professionals is required as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a 
comprehensive medical examination of the 
bilateral knees.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.

The examiner should comment on whether or 
not there is slight, moderate, or severe 
recurrent subluxation or lateral 
instability.  Additionally, the examiner 
should provide range of motion findings 
for the bilateral knees to include 
findings concerning the limitation of 
flexion and limitation of extension of the 
knees.  The examiner should comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion.  If 
possible, the examiner should describe any 
additional functional impairment due to 
flare-ups, repetitive motion etc. in 
additional degrees of limitation of 
motion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




